US. O1STRIED
_ U.S. CT COURT
IN THE UNITED STATES DISTRICT COURTERYLANO
FOR THE DISTRICT OF MARYWONB {AM 10; 45

LAWRENCE LITTLE x . CLERK’S OFFIC
AT BALTIMORE

Plaintiff, * BY DEPUTY
ve x Civil No. RDB-18-3983
MIGUEL CERVANTES x
DEL TORO, et al.,

*

Defendants.

K oK ok oK aK 5 * 2k K K mK ok 2K
MEMORANDUM ORDER

Plaintiff Lawrence Little (“Plaintiff’ or “Little”), a former employee of the Balumore
City Board of School Commissioners (“BCBSC”), brings a pro se Complaint against three
individual employees of BCBSC, Defendants Miguel Cervantes Del Toro (“Del Toro”),
Donald E. Terry Jr. (“Terry”), and Jerome Jones (“Jones”) (collectively, “Defendants”.
(Compl, ECF No. 1; Supplement to Compl, ECF No. 4; Compl., Case No. 18-3984-ELH,
ECF No. 114) Plaintiff alleges violations of the Americans with Disabilities Act of 1990
(“ADA”), 42 U.S.C. §§ 12112, ef seg; Health Insurance Portability and Accountability Act

(“HIPAA”) Privacy Rule, 45 C.F.R. §§ 160, 164; Sections 503 and 504 of the Rehabilitation

 

‘ This case was originally assigned to the Honorable Ellen L. Hollander. On January 3, 2019, Judge
Hollander consolidated this case with the closely connected matters filed under Civil Action Nos. ELH-18-
3984 and ELH-18-3985. (ECF No. 3.) Judge Hollander further ordered that the Complaints in Cases ELH-
18-3984 and ELH-18-3985 be filed as supplements to the Complaint in this case. (fd). The Complaint from
ELH-18-3985 was filed as a Supplement to the Complaint on January 3, 2019 (ECF No. 4), but the Complaint
from ELH-18-3984 was never filed as a Supplement. This case was reassigned to the undersigned on February
5, 2019. Pursuant to Judge Hollander’s Order, this Court will consider the Complaint from ELH-18-3984 as a
Supplement to Plaintiffs Complaint in this case. (See ECF No. 3.)
Act, 29 U.S.C. § 794; Title 20 of the Annotated Code of Maryland; and Md. Code Ann., Crim.
Law § 3-803 (Harassment). (d@)

Now pending before this Court is Defendant’s Motion to Dismiss Complaint. (ECF
No. 15.) Also pending is Plaintiff's Motion for Default Judgment. (ECF No. 18.) The parties’
submissions have been reviewed, and no hearing is necessary. See Local Rule 105.6 (D. Md. |
2018). For the reasons stated below, Defendant’s Motion to Dismiss Complaint (ECF No.
15) is GRANTED and Plaintiffs Motion for Default Judgment (ECF No. 18) is DENIED
AS MOOT.

BACKGROUND

When reviewing a motion to dismiss, this Court accepts as true the facts alleged in the
plainuff's complaint. See Azre x. Alvolat, Ine., 658 F.3d 388, 390 (4th Cir. 2011). Plaintuff was
an employee of BCBSC from April 13, 2015 until July 20, 2017. (Compl. at 3, ECF No. 1;
Pl.’s Opp’n Exhibit, ECF No. 19-12) Plaintiff asserts that due to his disability, which he
desctibes as “substance abuse,” Defendants violated his privacy rights, failed to accommodate
him, and terminated his employment at BCBSC. (Compl. at 5-7, ECF No. 1.) Specifically,
Plaintiff alleges that, on July 20, 2017, he “wrote a letter to [his] boss indicating that he wish[ed]
to start back substance abuse classes.” (/d at 6.) That letter “reached the administration

building at Baltimore City Public Schools and [Plaintiff] was terminated.” (Id) Plaintiff alleges

 

2 Although Plaintiff did not attach to his Complaint this exhibit showing Plaintiff's dates of
employment with BCBSC, the Court will consider it as integral to the Complaint. See Goines v. Valley Crmly.
Servs. Bd, 822 F.3d 159, 166-67 (4th Cir. 2016) (a court may “consider a document submitted by the movant
that was not attached to or expressly incorporated in a complaint, so long as the document was integral to the
complaint and there is no dispute about the document's authenticity”).

2
that his “right to privacy was violated along with the American Disability rights” and that he
“was not using drugs.” ({d)

Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity
Commission (“EEOC”) on August 31, 2017. (Compl. at 6, ECF No. 1.) The EEOC issued
him a right to sue letter on September 27, 2018, which Plaintiff received on October 9, 2018.
(d.; Compl. Exhibit, ECF No. 1-1.) On December 27, 2018 Plaintiff filed this lawsuit. On
January 3, 2019, the Honorable Ellen L. Hollander consolidated this case with the closely
connected matters filed under Civil Action Nos. ELH-18-3984 and ELH-18-3985. (ECF No.
3.) On January 28, 2019, Judge Hollander closed this case, dismissing Plaintiff's Complaint
without prejudice for failure to comply with the Court’s Order to provide a United States
Marshal service of process form and a separate summons for each named defendant, together
with service copies of the Complaint. (ECF No. 5.) On February 4, 2019, Judge Hollander
gtanted Plaintiffs Motion for Reconsideration and reopened this case. (ECF No. 7.) This
case was teassigned to the undersigned on February 5, 2019. Defendant Del Toro filed a
Motion to Dismiss Complaint on March 22, 2019. (ECF No. 15.) Defendants Terry and
Jones were never setved process. (ECF Nos. 11, 17.)

STANDARD OF REVIEW

This Court is mindful of its obligation to liberally construe the pleadings of pro se

 

3 In Maryland, a deferral state, a claim of discrimination under Title VII of the Civil Rights Act of 1964
(“Title VIL) must be filed with the EEOC within 300 days of the alleged discriminatory action. EEOC ». Re7R
entures, 244 F.3d 334, 338 n.1 (4th Cir. 2001). If the EEOC dismisses the charge, or if the plaintiff requests a
right to sue notice, a plaintiff has ninety days from receiving his or her notice of dismissal and right to sue letter
to file an action in court. 42 U.S.C. § 2000e-5(f(1). The ADA adopts the administrative exhaustion
requirements found in Title VII. Magness v. Harford County, No. ELH-16-2970, 2018 WL 1505792, at *9-10 (D.
Md. Mar. 27, 2018).
litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, liberal construction does
not mean that this Court can ignore a clear failure in the pleading to allege facts which set
forth a cognizable claim, Weller ». Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or
“conjure up questions never squarely presented.” Beandett v. City of Hampton, 775 F.2d 1274,
1278 (4th Cir. 1985). In making this determination, this Court “must hold the pro se complaint
to less stringent standards than pleadings drafted by attorneys and must read the complaint
liberally.” White v. White, 886 F. 2d 721, 722-23 (4th Cir. 1989).

Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain
a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P 8 (a) (2). Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal
of a complaint if it fails to state a claim upon which relief can be granted, The purpose of
Rule 12(b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding
the facts, the merits of a claim, or the applicability of defenses.” Presley v. City of Charlotiesvitle,
464 F.3d 480, 483 (4th Cir. 2006).

To survive a motion under Fed. R. Civ. P. 12(6)(6), a complaint must contain facts
sufficient to “state a claim to relief that is plausible on its face.” -Asheroff v. Igbal, 556 U.S. 662,
684 (2009) (quoting Bel/ Atl, Corp. v. Twombly, 550 U.S. 544, 570 (2007). Under the plausibility
standard, a complaint must contain “more than labels and conclusions” or a “formulaic
recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555; see Painter's Mill
Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). A complaint need not include “detailed
factual allegations.” Igba/, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). A complaint

must, however, set forth “enough factual matter (taken as true) to suggest” a cognizable cause
of action, “even if ... [the] actual proof of those facts is improbable and ... recovery is very
remote and unlikely.” Txombly, 550 U.S. at 556 (internal quotations omitted). “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice” to plead a claim. Igba/, 556 U.S. at 678; see .A Society Without a Name v. Werginia, 655
F.3d 342, 346 (4th. Cir. 2011).

While ruling on a motion to dismiss, a court’s evaluation is generally limited to
allegations contained in the complaint. Goznes v. Calley Coty. Servs. Bd., 822 F.3d 159, 166-67
(4th Cir. 2016). However, courts may also consider documents explicitly incorporated into
the complaint by reference. Id. at 166 (citing Ted/abs, Inc. v. Makor Issues & Rights, Lid, 551 US.
308, 322 (2007). In addition, a court may “consider a document submitted by the movant
that was not attached to or expressly incorporated in a complaint, so long as the document
was integral to the complaint and there is no dispute about the document’s authenticity.” Ia.
(citing Sec'y of State for Defence v. Trimble Nav. Ltd, 484 F.3d 700, 705 (4th Cir. 2007)). A
document is “integtal” when “its ‘very existence, and not the mete information it contains,
gives rise to the legal rights asserted.” Chesapeake Bay Found., Inc. v. S everstal Sparrows Point,
LLC, 794 FSupp.2d 602, 611 ©. Md. 2011) (citation omitted) (emphasis omitted).
Considering such documents does not convert a motion to dismiss to one for summary
judgment. Goldfarb ». Mayor ¢» City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015).

ANALYSIS

Even construing the pro se Complaint liberally, as is the Court’s obligation, Enckson ».

Pardus, 551 U.S. 89, 94 (2007), Plaintiff has failed to allege a plausible claim. The thrust of

Plaintiffs claim is that he was terminated from his employment after writing a letter to his
boss, Defendant Del Toro, seeking permission to attend substance abuse classes. (Compl. at
6, ECF No. 1; Supplement at 6, ECF No. 4.)

Plaintiff fails to state a claim under HIPAA, Title 20 of the Annotated Code of
Maryland, and under Maryland’s criminal code for harassment. While Plaintiff contends that
Defendants violated his privacy rights by shating information about his substance abuse with
“other staff,” there is no private right of action for HIPAA violations. See Garrett v. Baltimore
City Community College, Civil No. WDQ-05-3369, 2006 WL 8456648, at *5 (D. Md. May 30,
2006) (citing Harango v. Dep't of Rehabilitative Servs., 2005 WL 3019249, slip. op. WW.D. Va. 2005);
| Runkle v, Gonzales, 391 F. Supp. 2d 210 (D.D.C. 2005)). Although the Complaint invokes Title
20 of Maryland’s Annotated Code, it fails to specify which provisions Defendants allegedly
violated nor is this Court able to discern, based on the facts alleged, which provisions were
allegedly violated. Plaintiff's claim of “harassment” under Maryland’s criminal code also fails
because there is not a private civil cause of action for harassment in Maryland. See MeGagh »v.
Eqquifirst Corp., Civil Action No. 8:19-cv-01185-PX, 2020 WL 433864, at *4 (D. Md. Jan. 28,
2020) (citing Baker ». Montgomery Cty, 201 Md. App. 642, 670 (Md. Ct. Spec. App. 2001)
(“Although Maryland has criminalized harassment, Md. Code, Crim. Law § 3-803, no private
civil cause of action exists for the same”’).

Plaintiff also fails to state a claim under the remaining federal statutes Plaintiff asserts—
the ADA and the Rehabilitation Act—which are assessed under the same standards. See Works
v. Colvin, 519 F. App’x 176, 184 (4th Cir. 2013) (“The analysis used to determine whether an
employer has discriminated under the Rehabilitation Act is the same as the analysis under the

Americans with Disabilities Act.”). To establish wrongful discharge under the ADA, a plainuff
must demonsttate that “(1) he is within the ADA’s protected class; (2) he was discharged; (3)
at the time of his discharge, he was performing the job at a level that met his employer’s
legitimate expectations; and (4) his discharge occurred under circumstances that taise a
reasonable inference of unlawful discrimination.” Rhoads ». FDIC, 257 F.3d 373, 387 0.11 (4th
Cir. 2011) (quoting Haulbrook v. Michelin North America, 252 F.3d 696, 702 (4th Cir. 2001)). The
tequitement is the same under the Rehabilitation Act as a plaintiff must show that (1) he was
an individual with a disability within the meaning of the ADA; (2) the employer had notice of
his disability; (3) he could perform the essential functions of the position with reasonable
accommodation; and (4) the employer refused to make such accommodations. See ¢d.

The United States Court of Appeals for the Fourth Circuit has “routinely used Title
VII precedent in ADA cases.” Fox v. Gen. Motors Corp., 247 F.3d 169, 176 (4th Cir. 2001). It
is well-established that “supervisors are not liable in their individual capacities for Title VII .
violations.” Lissaw v. Southern Food Services, Inc., 159 F.3d 177, 180 (4th Cir. 1998), Accordingly,
to prevail under the federal statutes asserted, Plaintiff must demonstrate that he was an
employee of the Defendants at the time of the alleged violation. See Woodbury v. Vectory Van
Lines, 286 F. Supp. 3d 685, 693 (D. Md. 2017) (“Title VII’s definition of ‘employer,’ which
provides the basis for the statute’s reach and for the unavailability of individual liability, is
neatly identical to that of the ADA”).

It is clear from the facts alleged that the Plaintiff is a former employee of BCBSC. (See
‘Compl. at 3, ECF No. 1.) However, Plaintiff was never an employee of the individual
Defendants Del Toro, Terry, or Jones. Even if Plaintiff sufficiently alleged that Defendants

Del Toro, Terry, or Jones were his supervisors, “supervisors are not liable in their individual
capacities.” See Woodbury, 286 F. Supp. 3d at 694 (finding defendant “not liable under Title
VII or the ADA based on his role as [plaintiff's] supervisor’). Accordingly, Plaintiff has failed
to state claims for relief under the ADA and the Rehabilitation Act.

Plaintiff also failed to serve process on Defendants Terry and Jones within ninety (90)
days after his Complaint was filed, as required by Federal Rule of Civil Procedure 4(m). Rule
4(m) provides that if a plaintiff fails to umely serve process on the defendant, “the court—on
motion or on its own after notice to the plaintiff—-must dismiss the action without prejudice
against that defendant ot order that service be made within a specified time. But if the plaintiff
shows good cause for the failure, the court must extend the time for service for an appropriate
petiod.” Fed. R. Civ. P. 4(m). Here, Plaintiffs Complaint against all Defendants, including
Terry and Jones, has already been dismissed once, without prejudice, for failure to serve
process. (ZCF Nos. 3, 5.) Even counting from the day the case was reassigned to the
undersigned on February 5, 2019, well over ninety (90) days have passed and Plaintiff has still
failed to serve process on Terry and Jones without a showing of good cause. (See ECF Nos.
11, 17.) Moreover, Plaintiff does not differentiate the claims made against Defendants Terry
and Jones from Defendant Del Toro, whom this Court dismisses with prejudice.

Thus, Defendant Del Toro’s Motion to Dismiss Complaint (ECF No. 15) is
GRANTED and Plaintiffs Complaint is DISMISSED WITH PREJUDICE. Consequently,
Plaintiffs Motion for Default Judgment (ECF No. 18) is DENIED AS MOOT.

CONCLUSION
For the reasons stated above, it is HEREBY ORDERED this 18th day of February,

2020 that:
. Defendant Miguel Cervantes Del Toro’s Motion to Dismiss Complaint (ACF No.
15) is GRANTED;

. Plaintiff's Motion for Default Judgment (ECF No. 18) is DENTED AS MOOT;
. Plaintiffs Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE;
_ The Clerk of this Court shall CLOSE this case; and

. The Clerk of this Court shall transmit copies of this Order to the parties.

[HMO BNE

Richatd D. Bennett
United States District Judge
